Exhibit iPASS REPORTS FOURTH QUARTER 2 iPass Restructures Business To Increase Focus And Meet Changing Business Conditions REDWOOD SHORES, Calif. — February 23, 2009 — iPass Inc. (Nasdaq: IPAS), a global provider of services that unify the management of enterprise mobility, today announced financial results for its fourth quarter ended December 31, “Clearly the current economic environment is brutal and the sharp decline in business travel during the fourth quarter impacted our revenues,” said Evan Kaplan, President and Chief Executive Officer of iPass. “Yet in spite of this tremendous headwind, we continued growing mobile broadband revenues and acquiring new name-brand customers.With our strong balance sheet, diversified customer base and upcoming cost reductions, we believe iPass is well-positioned not only to weather the recession, but to emerge from it as a more focused and stronger competitor.” “The plan for 2009 focuses the company on three key objectives: to increase user penetration within our customer base, to lead in the enterprise transition to 3G mobile broadband, and to accelerate the development of the next generation of our service delivery platform.The upgrades to our platform are designed to give our customers a cloud-based service through which they can configure tailored solutions for their mobile workers that embrace a variety of access methods, network providers and devices.We expect the platform to broaden the appeal of our services and to become the foundation for an array of value-added offerings provided by iPass and its partners.” To free up resources for these strategic investments, and to align the company’s cost structure with an expected decrease in usage revenues, iPass’ also announced that it will be implementing a restructuring plan. The restructuring plan is expected to reduce non-stock compensation network operations, research and development, sales and marketing and general and administrative costs by approximately $1.75 million per quarter beginning in the second quarter of 2009.As part of this restructuring, iPass has initiated a reduction in force that will affect a total of approximately 70 people from a global workforce of approximately 520. Included in the company’s GAAP operating loss and GAAP net loss is a non-cash goodwill and long lived assets impairment charge of approximately $84.1 million dollars.The charge was related to assets initially recorded in connection with acquisitions over the last four years. Financial Highlights (In millions, except per share amounts) Q4’08 Q3’08 Q4’07 Total Revenues $ 46.4 $ 48.4 $ 50.0 Broadband Revenues $ 27.1 $ 26.3 $ 22.1 Software and Service Fee Revenues $ 11.9 $ 13.3 $ 14.5 Dial Revenues $ 7.4 $ 8.8 $ 13.4 Operating loss $ (86.6 )* $ (1.7 ) $ (4.6 ) Non-GAAP Operating Income (loss) $ (1.1 ) $ 0.8 $ 0.4 GAAP Net loss $ (86.7 )* $ (2.1 ) $ (30.8 )** GAAP Diluted EPS (loss) $ (1.42 )* $ (0.03 ) $ (0.49 )** Non-GAAP Net Income (loss) $ (1.2 ) $ 0.5 $ 1.1 Non-GAAP Diluted EPS (loss) $ (0.02 ) $ 0.01 $ 0.02 Cash and Short Term Investments $ 68 $ 68 $ 75 * Includes impairment charge for goodwill and long lived assets of approximately $84.1 million. ** Includes a non-cash charge of $26.2 million for establishing a valuation allowance for the company’s deferred tax assets and a $3.3 million restructuring charge. Key User, Footprint and Customer Metrics Q4’08 Q3’08 Q4’07 iPass On-Network Users 468,000 499,000 576,000 iPass Off-Network Users 693,000 628,000 500,000 Total iPassConnect Software Users 1,161,000 1,127,000 1,076,000 Broadband Users 312,000 311,000 274,000 Dial Users 156,000 188,000 302,000 Total iPass On-Network Users 468,000 499,000 576,000 Broadband Venues 109,000 105,000 95,000 Total Forbes Global 2000 Customers 447 439 417 Company Outlook The following statements are based on information available to iPass today, and iPass does not assume any duty to update these numbers at any time during the quarter or thereafter. These statements are forward looking, and actual results may differ materially. For the quarter ending March 31, 2009, iPass projects revenues of approximately $42 million to $45 million, fully diluted GAAP earnings (loss) per share of approximately ($0.12) to ($0.15) and fully diluted non-GAAP earnings (loss) per share of approximately ($0.04) to ($0.07). The difference between the projected fully diluted GAAP loss per share and the projected fully diluted non-GAAP loss per share of approximately $0.08 is based on expected FAS 123R stock-based compensation of $1.2 million dollars, the expected amortization of intangibles of $0.4 million and an expected restructuring charge of approximately $3.1 million in the first quarter of 2009 which, when divided by an expected 62 million fully diluted shares outstanding, results in the $0.08 difference. Conference Call iPass will host a public conference call today to discuss this announcement at 5:00 p.m. Eastern Time (2:00 p.m. Pacific Time). The call will be webcast on iPass’ web site at http://investor.ipass.com, and a replay of the webcast will be available on iPass' web site until iPass reports its first quarter 2009 financial results. A taped replay will also be available for two weeks following the date of the call. The dial-in numbers for the taped replay are 1-888-286-8010 (U.S. and Canada) and 1-617-801-6888 (international). The ID number for the replay call is 10247944. Cautionary
